In an action in which a judgment granting plaintiff a divorce was made by the Supreme Court, Nassau County, on May 20, 1971, the parties cross-appeal from portions of the judgment as follows: (1) both appeal from the part which, in awarding plaintiff counsel fees and disbursements, fixed the amounts therefor at $5,000 and $1,266.75, respectively; (2) defendant further appeals from the parts which directed him (a) to pay plaintiff additional alimony of $35 per week upon the emancipation or attainment of the age of 21 years of their daughter Robin and (b) to pay for support of their children Eric and Josh while they are not in plaintiff’s legal custody; and (3) plaintiff further appeals from the part which directs that until such time as their child *716Josh shall reside with her no support shall be payable to her on his account. Judgment modified, on the law and the facts, without costs, by striking from the fourteenth decretal paragraph thereof the following: “ and until such time as he shall reside with the plaintiff, no alimony and child support shall be payable on his account ”; and by substituting therefor the following: “ but this arrangement with respect to Josh shall not have any effect upon the payment of alimony or support.” As so modified, judgment affirmed insofar as appealed from, without costs. The stipulation of settlement entered into by the parties on March 16, 1971 indicates that custody of Josh was with plaintiff; that Josh was to reside with defendant until he would complete the 1971 spring school semester; that defendant was to pay plaintiff $225 per week commencing April 4, 1971, which would include $35 per week support for Josh; and that Josh’s temporary residence with defendant would not have any effect upon the payment of alimony and support. Under the circumstances, Special Term was in error in directing that no support was to be paid on Josh’s account until he would actually reside with plaintiff. Rabin, P. J., Hopkins, Martuseello, Christ and Brennan, JJ., concur.